UNITED STATES DISTRICT COURT                                  USDC SDNY
SOUTHERN DISTRICT OF NEW YORK                                 DOCUMENT
                                                              ELECTRONICALLY FILED
 MILTON WILLIAMS, on behalf of himself                        DOC #:
 and all other persons similarly situated,                    DATE FILED: 6/23/2021
                           Plaintiff,

                    -against-                                   21-cv-3064 (MKV)

 ALTO MUSIC OF ORANGE COUNTY,                                         ORDER
 INC. and ALTO MUSIC OF DUTCHESS
 COUNTY, INC.,

                           Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       Plaintiff initiated this action by filing a complaint on April 8, 2021 [ECF #4]. He has not

filed proof of service on Defendant Alto Music of Orange County, Inc. Plaintiff has filed an

affidavit of service on Defendant Alto Music of Duchess County, Inc., representing that its

answer was due by May 20, 2021 [ECF #8]. However, Alto Music of Duchess County has not

answered or otherwise appeared in this action, and Plaintiff has not moved for a default judgment

with respect to Alto Music of Duchess County.

       As such, pursuant to Rule 4(m) of the Federal Rules of Civil Procedure, IT IS HEREBY

ORDERED that, by July 8, 2021, Plaintiff shall serve the summons and complaint on Alto Music

of Orange County and shall file proof of such service on ECF.

        IT IS FURTHER ORDERED that, by July 8, 2021, Plaintiff shall file any motion for a

default judgment against Alto Music of Duchess County. Plaintiff shall follow the procedures

applicable to default judgments in the Court’s Individual Rules, available at

https://nysd.uscourts.gov/hon-mary-kay-vyskocil.




                                                 1
       Plaintiff is on notice that failure to comply with this order and prosecute this action

may result in dismissal, with prejudice, pursuant to Rule 41(b) of the Federal Rules of Civil

Procedure.

SO ORDERED.
                                                   _________________________________
Date: June 23, 2021                                MARY KAY VYSKOCIL
      New York, NY                                 United States District Judge




                                               2
